DETAILED ACTION

The Applicant’s amendment filed on August 13, 2021 was received.  Claims 5 and 11were canceled.  Claims 1, 10 and 12 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 14, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Austin on August 26, 2021.
The application has been amended as follows: 
In claim 1, line 7, “a pattern of exposed and unexposed portions” has been replaced with --a pattern of exposed and the unexposed portions --. 
In claim 3, line 1, “an organometallic film patterning module” has been replaced with –the organometallic film patterning module--. 
In claim 3, line 2, “an Extreme Ultraviolet (EUV) photolithography tool” has been replaced with --the Extreme Ultraviolet (EUV) photolithography tool--.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-11 and 19 are withdrawn, because the claims have been amended.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Yokoyama et al., Sato et al. Ehrlich et al. and Felter et al. on claims 1-9 are withdrawn, because independent claim 1 has been amended.

Election/Restrictions
Claims 1-4 and 6-9 are allowable.  Claims 10 and 12-16, were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions/species, as set forth in the Office action mailed on February 26, 2021, is hereby withdrawn and claims 10 and 12-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-4, 6-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the controller controlling the modules where the controller comprises instructions to following the dry deposition, transferring under vacuum the substrate to a patterning module comprising an Extreme Ultraviolet (EUV) photolithography tool for EUV lithographic patterning of the organometallic film by exposure of a portion of the organometallic film to EUV radiation, resulting in a pattern of exposed and unexposed portions in the organometallic film, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 10, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the semiconductor substrate is a silicon wafer including partially-formed integrated circuits, and the method further comprising: prior to the deposition, providing the semiconductor substrate in a first reactor chamber for the organometallic film deposition; and following the deposition, transferring the substrate under vacuum to a EUV lithography processing chamber for the patterning, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717